UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51884 Thermal Technology Services, Inc. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4400 Route 9 South, #1000, Freehold, New Jersey 07728 (Address of principal executive offices) (Zip Code) (732)446-0546 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 7, 2007: 100,000 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Information Item 2. Management’s Discussion and Analysis or Plan of Operation Item 3. Controls and Procedures PART II -OTHER INFORMATION Item 1. Legal Proceedings. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Submission of Matters to a Vote of Security Holders. Item 5. Other Information. Item 6. Exhibits and Reports of Form 8-K. SIGNATURES i PART I - FINANCIAL INFORMATION Item 1.Financial Information Thermal Technology Services, Inc. (a development stage company) FINANCIAL STATEMENTS As ofJune 30, 2007 Thermal Technology Services, Inc. (a development stage company) FINANCIAL STATEMENTS AS OF JUNE 30, 2007 Thermal Technology Services, Inc. (a development stage company) Financial Statements Table of Contents FINANCIAL STATEMENTS Page # Balance Sheet F-1 Statement of Operations and Accumulated Deficit F-2/F-3 Statement of Stockholders Equity F-4 Cash Flow Statement F-5 Notes to the Financial Statements F-6 Thermal Technology Services, Inc. (a development stage company) BALANCE SHEET As of June 30, 2007 and December 31, 2006 ASSETS CURRENT ASSETS 6/30/2007 12/31/2006 Cash $ - $ - Total Current Assets - - TOTAL ASSETS $ - $ - LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued Expenses $ 2,250 $ 1,750 Total Current Liabilities 2,250 1,750 TOTAL LIABILITIES 2,250 1,750 STOCKHOLDERS' EQUITY Preferred Stock - Par value $0.001; Authorized: 10,000,000 None issues and outstanding - - Common Stock - Par value $0.001; Authorized: 100,000,000 Issued and Outstanding: 100,000 100 100 Additional Paid-In Capital - - Accumulated Deficit (2,350 ) (1,850 ) Total Stockholders' Equity (2,250 ) (1,750 ) TOTAL LIABILITIES AND EQUITY $ - $ - The accompanying notes are an integral part of these financial statements. F-1 Thermal Technology Services, Inc. (a development stage company) STATEMENT OF OPERATIONS For the six months ending June 30, 2007 and 2006 from inception (December 9, 2005) through June 30, 2007 6 MONTHS 6 MONTHS FROM ENDING ENDING INCEPTION 6/30/2007 6/30/2006 TO 6/30/07 REVENUE $ - $ - $ - COST OF SERVICES - - - GROSS PROFIT OR (LOSS) - - - GENERAL AND ADMINISTRATIVE EXPENSES 500 550 2,350 NET INCOME (LOSS) (500 ) (550 ) (2,350 ) ACCUMULATED DEFICIT, BEGINNING BALANCE (1,850 ) (400 ) - ACCUMULATED DEFICIT, ENDING BALANCE $ (2,350 ) $ (950 ) $ (2,350 ) Earnings (loss) per share (0.01 ) (0.01 ) Weighted average number of common shares 100,000 100,000 The accompanying notes are an integral part of these financial statements. F-2 Thermal Technology Services, Inc. (a development stage company) STATEMENT OF OPERATIONS For the three months ending June 30, 2007 and 2006 from inception (December 9, 2005) through June 30, 2007 3 MONTHS 3 MONTHS FROM ENDING ENDING INCEPTION 6/30/2007 6/30/2006 TO 6/30/07 REVENUE $ - $ - $ - COST OF SERVICES - - - GROSS PROFIT OR (LOSS) - - - GENERAL AND ADMINISTRATIVE EXPENSES 250 250 2,350 NET INCOME (LOSS) (250 ) (250 ) (2,350 ) ACCUMULATED DEFICIT, BEGINNING BALANCE (2,100 ) (700 ) - ACCUMULATED DEFICIT, ENDING BALANCE $ (2,350 ) $ (950 ) $ (2,350 ) The accompanying notes are an integral part of these financial statements. F-3 Thermal Technology Services, Inc. (a development stage company) STATEMENT OF STOCKHOLDERS' EQUITY From inception (December 9, 2005) through June 30, 2007 COMMON ACCUM. TOTAL SHARES STOCK DEFICIT EQUITY Stock issued on acceptance 100,000 $ 100 $ - $ 100 of incorporation expenses December 9, 2005 Net Income (Loss) - - (400 ) (400 ) Total, December 31, 2005 100,000 100 (400 ) (300 ) Net Income (Loss) - - (1,450 ) (1,450 ) Total, December 31, 2006 100,000 100 (1,850 ) (1,750 ) Net Income (Loss) - - (500 ) (500 ) Total, June 30, 2007 100,000 100 $ (2,350 ) $ (2,250 ) The accompanying notes are an integral part of these financial statements. F-4 Thermal Technology Services, Inc. (a development stage company) STATEMENTS OF CASH FLOWS For the six months ending June 30, 2007 and 2006 from inception (December 9, 2005) through June 30, 2007 6 MONTHS 6 MONTHS FROM ENDING ENDING INCEPTION CASH FLOWS FROM OPERATING ACTIVITIES 6/30/2007 6/30/2006 TO 6/30/07 Net income (loss) $ (500 ) $ (550 ) $ (2,350 ) Stock issued as compensation - - 100 Increase (Decrease) in Accrued Expenses 500 550 2,250 Total adjustments to net income 500 550 2,350 Net cash provided by (used in) operating activities - - - CASH FLOWS FROM INVESTING ACTIVITIES None - - - Net cash flows provided by (used in) investing activities - - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from capital contributions - - - Proceeds from stock issuance - - - CASH RECONCILIATION Net increase (decrease) in cash - - - Cash - beginning balance - - - CASH BALANCE - END OF PERIOD $ - $ - $ - The accompanying notes are an integral part of these financial statements. F-5 Thermal Technology Services, Inc. (a development stage company) NOTES TO FINANCIAL STATEMENTS 1.Summary of significant accounting policies: Industry: Thermal Technology Services, Inc. (the Company), a Company incorporated in the state of Delaware as of December 9, 2005 plans to locate and negotiate with a business entity for the combination of that target company with The Company. The combination will normally take the form of a merger, stock-for-stock exchange or stock-for-assets exchange. In most instances the target company will wish to structure the business combination to be within the definition of a tax-free reorganization under Section 351 or Section 368 of the Internal Revenue Code of 1986, as amended. No assurances can be given that The Company will be successful in locating or negotiating with any target company. The Company has been formed to provide a method for a foreign or domestic private company to become a reporting ("public") company whose securities are qualified for trading in the United States secondary market. The Company has adopted its fiscal year end to be December 31. Results of Operations and Ongoing Entity: The Company is considered to be an ongoing entity for accounting purposes; however, there is substantial doubt as to the Company's ability to continue as a going concern. The Company's shareholders fund any shortfalls in The Company's cash flow on a day to day basis during the time period that The Company is in the development stage. Liquidity and Capital Resources: In addition to the stockholder funding capital shortfalls; The Company anticipates interested investors that intend to fund the Company's growth once a business is located. Cash and Cash Equivalents: The Company considers cash on hand and amounts on deposit with financial institutions which have original maturities of three months or less to be cash and cash equivalents. Basis of Accounting: The Company's financial statements are prepared in accordance with U.S. generally accepted accounting principles. Income Taxes: The Company utilizes the asset and liability method to measure and record deferred income tax assets and liabilities. Deferred tax assets and liabilities reflect the future income tax effects of temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and are measured using enacted tax rates that apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Deferred tax assets are reduced by a valuation allowance when in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. At this time, The Company has set up an allowance for deferred taxes as there is no company history to indicate the usage of deferred tax assets and liabilities. F-6 Thermal Technology Services, Inc. (a development stage company) NOTES TO FINANCIAL STATEMENTS Fair Value of Financial Instruments: The Company's financial instruments may include cash and cash equivalents, short-term investments, accounts receivable, accounts payable and liabilities to banks and shareholders. The carrying amount of long-term debt to banks approximates fair value based on interest rates that are currently available to The Company for issuance of debt with similar terms and remaining maturities. The carrying amounts of other financial instruments approximate their fair value because of short-term maturities. Concentrations of Credit Risk: Financial instruments which potentially expose The Company to concentrations of credit risk consist principally of operating demand deposit accounts. The Company's policy is to place its operating demand deposit accounts with high credit quality financial institutions. At this time The Company has no deposits that are at risk. 2.Related Party Transactions and Going Concern: The Company's financial statements have been presented on the basis that it is a going concern in the development stage, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. At this time The Company has not identified the business that it wishes to engage in. The Company's shareholder funds The Company's activities while The Company takes steps to locate and negotiate with a business entity for combination; however, there can be no assurance these activities will be successful. 3.Accounts Receivable and Customer Deposits: Accounts receivable and Customer deposits do not exist at this time and therefore have no allowances accounted for or disclosures made. 4.Use of Estimates: Management uses estimates and assumptions in preparing these financial statements in accordance with generally accepted accounting principles. Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenue and expenses. Management has no reason to make estimates at this time. 5.Revenue and Cost Recognition: The Company uses the accrual basis of accounting in accordance with generally accepted accounting principles for financial statement reporting. 6.Accrued Expenses: Accrued expenses consist of accrued legal, accounting and office costs during this stage of the business. 7.Operating Lease Agreements: The Company has no agreements at this time. 8.Stockholder's Equity: Preferred stock includes 10,000,000 shares authorized at a par value of $0.001, of which none are issued or outstanding. Common Stock includes 100,000,000 shares authorized at a par value of $0.001, of which 100,000 have been issued for the amount of $100 on December 31, 2005 in acceptance of the incorporation expenses for the Company. F-7 Thermal Technology Services, Inc. (a development stage company) NOTES TO FINANCIAL STATEMENTS 9.Required Cash Flow Disclosure for Interest and Taxes Paid: The company has paid no amounts for federal income taxes and interest. The Company issued 100,000 common shares of stock to its sole shareholder in acceptance of the incorporation expenses for the Company. 10.Earnings Per Share: Basic earnings per share ("EPS") is computed by dividing earnings available to common shareholders by the weighted-average number of common shares outstanding for the period as required by the Financial Accounting Standards Board (FASB) under Statement of Financial Accounting Standards (SFAS) No. 128, "Earnings per Shares". Diluted EPS reflects the potential dilution of securities that could share in the earnings. 11.Income Taxes: The Company has available net operating loss carryforwards for financialstatement and federal income tax purposes. These loss carryforwards expire if not usedwithin 20 years from the year generated. The Company's management has decided a valuation allowance is necessary to reduce any tax benefits because the available benefits are more likely than not to expire before they can be used.These net operating losses expire as the following, $400 at 2025, and $1,450 at 2026, $500 at 2027. F-8 Item 2.Management’s Discussion and Analysis or Plan of Operation Plan of Operation The Registrant is continuing its efforts to locate a merger Candidate for the purpose of a merger. It is possible that the registrant will be successful in locating such a merger candidate and closing such merger. However, if the registrant cannot effect a non-cash acquisition, the registrant may have to raise funds from a private offering of its securities under Rule 506 of Regulation D. There is no assurance the registrant would obtain any such equity funding. Results of Operation The Company did not have any operating income from inception (December 9, 2005) through June 30, 2007; the registrant recognized a net loss of $500 in 2007, $550. Some general and administrative expenses from inception were accrued. Expenses from inception were comprised of costs mainly associated with legal, accounting and office. Liquidity and Capital Resources At June 30, 2007 the Company had no capital resources and will rely upon the issuance of common stock and additional capital contributions from shareholders to fund administrative expenses pending acquisition of an operating company. Management anticipates seeking out a target company through solicitation. Such solicitation may include newspaper or magazine advertisements, mailings and other distributions to law firms, accounting firms, investment bankers, financial advisors and similar persons, the use of one or more World Wide Web sites and similar methods. No estimate can be made as to the number of persons who will be contacted or solicited. Management may engage in such solicitation directly or may employ one or more other entities to conduct or assist in such solicitation. Management and its affiliates will pay referral fees to consultants and others who refer target businesses for mergers into public companies in which management and its affiliates have an interest. Payments are made if a business combination occurs, and may consist of cash or a portion of the stock in the Company retained by management and its affiliates, or both. The Company and or shareholders will supervise the search for target companies as potential candidates for a business combination. The Company and or shareholder may pay as their own expenses any costs incurred in supervising the search for a target company. The Company and or shareholders may enter into agreements with other consultants to assist in locating a target company and may share stock received by it or cash resulting from the sale of its securities with such other consultants. Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use if estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Item 3.Controls and Procedures Evaluation of disclosure controls and procedures Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of our disclosure controls and procedures, as such term is defined under Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934, as amended (Exchange Act), as of June 30, 2007. Based on this evaluation, our principal executive officer and principal financial officer have concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and that our disclosure and controls are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our principal executive officer and principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure Changes in internal controls There were no changes (including corrective actions with regard to significant deficiencies or material weaknesses) in our internal controls over financial reporting that occurred during the quarter ended June 30, 2007 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 1.Legal Proceedings. We are currently not a party to any pending legal proceedings and no such actions by, or to the best of our knowledge, against us have been threatened. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. None Item 3. Defaults Upon Senior Securities. None Item 4.Submission of Matters to a Vote of Security Holders. No matter was submitted during the quarter ending June 30, 2007, covered by this report to a vote of our shareholders, through the solicitation of proxies or otherwise. Item 5.Other Information. None Item 6.Exhibits and Reports of Form 8-K. (a) Reports on Form 8-K and Form 8K-A None (b) Exhibits Exhibit Number Exhibit Title 3.1 Certificate of Incorporation* 3.3 By-Laws * 31.1 Certification of Michael Raleigh pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1 Certification of Michael Raleigh pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. *Incorporated by reference to Exhibit 3.2 to our registration statement on Form 10-SB filed on April 3, 2006 (File no: 000-51884) SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, there unto duly authorized. Thermal Technology Services, Inc. By: /s/ Michael Raleigh Michael Raleigh Chief Executive Officer Chief Financial Officer Dated: August 7, 2007
